Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  IMAGE FORMING APPARATUS HAVING 

DETECTION UNIT WITH SHUTTER  --.


2.	The following is an examiner’s statement of reasons for allowance:
the applicant claims an image forming apparatus comprising an image bearing member, an image forming part, a detection unit to detect a toner image on the image bearing unit, a control portion to control the image forming unit based on the detection result of the detection unit; the detection unit comprising a casing having an opening, an optical sensor disposed within the casing to face the image bearing member comprising a light emitting portion and a light receiving portion, a shutter to open/close the opening, a moving member to reciprocally move along a predetermined direction, a groove portion provided on the moving member which extends in a direction intersecting the predetermined direction, a project portion provided on the shutter or moving member and engaged with the groove portion, wherein the shutter opens/closes the opening as the project portion moves in a direction intersecting the predetermined direction as the , and wherein the groove portion is disposed perpendicularly above an extension line of the optical axis of the light irradiated from the light emitting portion to the image bearing member which is not anticipated or rendered obvious by the prior art of record (italics indicate patentable feature over the prior art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Japanese references 2015143804 and JP 2011227244 are the closest prior art and teach all that is claimed except that the groove portion is disposed below the optical axis of the light emitted from the light emitting portion.  As described by applicant in the specification par. 3-4, such configuration would suffer from certain drawbacks of which applicant invention prevents and as such the applicants claimed invention is not obvious over these references either individually or combined with the other cited prior art. KR 20160036919, Yamana, Sato, and Tomita et al. all disclose various shutters to open/close an opening of an optical detector which are relevent to the claimed invention. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852